UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-4789


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

ABNER MARTINEZ,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:11-cr-02135-JFA-1)


Submitted:   May 23, 2013                        Decided:   May 28, 2013


Before MOTZ and      AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Leslie T. Sarji, SARJI LAW FIRM, LLC, Charleston, South
Carolina, for Appellant. John David Rowell, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Abner Martinez appeals the district court’s judgment

imposing    a    168-month       sentence       following    his    guilty      plea   to

conspiracy       to    possess    with    intent      to     distribute         and    to

distribute five kilograms or more of cocaine base, in violation

of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), 846 (2006). On appeal,

counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), certifying that there are no meritorious issues

for    appeal    but    questioning      the     reasonableness       of   Martinez’s

sentence.       We affirm.

            We review a sentence for reasonableness, applying a

deferential       abuse-of-discretion            standard.          Gall   v.    United

States, 552 U.S. 38, 51 (2007).                  We must first ensure that the

district court committed no significant procedural error, such

as    improper    calculation      of    the     Sentencing     Guidelines       range,

insufficient consideration of the 18 U.S.C. § 3553(a) (2006)

factors and the parties’ sentencing arguments, and inadequate

explanation of the sentence imposed.                  United States v. Lynn, 592

F.3d 572, 575 (4th Cir. 2010).                   If the sentence is free from

significant      procedural      error,     we    also     review   the    substantive

reasonableness of the sentence.                 Id.   The sentence imposed must

be “sufficient, but not greater than necessary, to comply with

the purposes” of sentencing.                18 U.S.C. § 3553(a).             A within-

Guidelines sentence is presumed reasonable on appeal, and the

                                            2
defendant     bears     the    burden       to       “rebut   the     presumption      by

demonstrating that the sentence is unreasonable when measured

against the § 3553(a) factors.”                   See United States v. Montes-

Pineda, 445 F.3d 375, 379 (4th Cir. 2006) (internal quotation

marks omitted).

             We    conclude      that       the      district      court     imposed     a

procedurally and substantively reasonable sentence.                           The court

properly calculated Martinez’s applicable Guidelines range.                            The

court addressed the parties’ arguments, made detailed findings

on the record, and articulated the basis for the sentence it

imposed,     grounded    in    the      §   3553(a)        factors.        Finally,    we

conclude that neither Martinez nor the available record rebuts

the presumption of reasonableness accorded his within-Guidelines

sentence.     See Montes-Pineda, 445 F.3d at 379.

             Martinez    filed      a    pro    se    supplemental        brief   raising

ineffective       assistance    of      counsel      in   plea     bargaining     because

Martinez did not realize that the Guidelines enhancements could

increase his sentence.          Because the record does not conclusively

establish that trial counsel rendered ineffective assistance, we

decline to address this claim on direct appeal.                              See United

States v. King, 119 F.3d 290, 295 (4th Cir. 1997) (conclusive

evidence of ineffective assistance must appear on the record).

In accordance with Anders, we have reviewed the record in this

case   and   have     found    no    meritorious          issues    for    appeal.     We

                                            3
therefore   affirm     the    district   court’s    judgment.         This    court

requires that counsel inform Martinez, in writing, of the right

to petition the Supreme Court of the United States for further

review.     If Martinez requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move   in     this   court   for   leave    to     withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on Martinez.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     this    court   and   argument      would    not   aid    the

decisional process.



                                                                          AFFIRMED




                                         4